Wright, J.
The question of title or ownership to the property in dispute was not settled by the judgment in the •¡replevin suit, and it was therefore competent for the defend*350ants to insist upon such ownership in themselves in mitigation of damages. The plaintiff was only entitled to recover such damages as he showed himself entitled to, and in determining this, the question of ownership, under the circumstances disclosed, was entirely pertinent. The judgment in the replevin action, in no proper or legal sense, estopped the defendant from contesting the ownership of the property. Whatever real or actual interest the plaintiff had therein, with proper damages for the detention, he could recover for, and no more. 3 Gill. & Johns. 252; 1 G. Greene 13; 2 Parsons, 479; Hall v. Smith et al, 10 Iowa 45.
Judgment affirmed.